ATTACHMENT OF ADVISORY ACTION

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicant's amendment filed on 01/26/2022 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims 1 and 9. Specifically, the amendment has not been entered in light of amendments to the claim 1 reciting the adhesive layer comprises a deposition of a thin electrically conductive film of indium-tin-oxide or tin-oxide which requires further search and consideration and to claim 9 reciting ultraviolet additives selected from the group consisting of benzoate, benzophenone, benzotriazole, cyanoacrylate, hindered amine light stabilizers, nickel and zinc compounds which requires further search and consideration.
Further, the amendments have not been entered given that it raises 112 first paragraph issue. Specially, with respect to claim 9, while there is support for specific ultraviolet additives used for specific polymer layers (see Table 1 of published application), there is no support for specific ultraviolet additives used for any polymer layers as recited in present claim. Additionally while there is support to recite ultraviolet additive that is “cyanoacrylate” and ultraviolet additive that is “hindered amine light stabilizers”, there does not appear to be support to recite UV additive that is “cyanoacrylate hindered amine light stabilizers”.

/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787